1    Raul Perez (SBN 174687)
     Raul.Perez@capstonelawyers.com
     Robert J. Drexler, Jr. (SBN 119119)
2    Robert.Drexler@capstonelawyers.com
     Molly Ann DeSario (SBN 230763)                             JS-6
3    Molly.DeSario@capstonelawyers.com
     Jonathan Lee (SBN 267146)
4    Jonathan.Lee @capstonelawyers.com
     Capstone Law APC
5    1875 Century Park East, Suite 1000
     Los Angeles, California 90067
     Telephone: (310) 556-4811
6    Facsimile: (310) 943-0396
7    Attorneys for Plaintiffs Stephanie Garrido and Jazmin Solano
8    Catherine A. Conway (SBN 98366)
     cconway@gibsondunn.com
9    Katherine V.A. Smith (SBN 247866)
     ksmith@gibsondunn.com
10   Gibson, Dunn & Crutcher LLP
     333 South Grand Avenue
11   Los Angeles, CA 90071-3197
     Telephone: (213) 229-7000
12   Facsimile: (213) 229-7520
13   Attorneys for Defendants J.C. Penney Corporation, Inc.
     and J.C. Penney Company, Inc.
14
     Additional counsel listed on next page
15
                                UNITED STATES DISTRICT COURT
16                         CENTRAL DISTRICT OF CALIFORNIA
17
     STEPHANIE GARRIDO and JAZMIN                Case No. 5:18-cv-02051-JVS-SP
18   SOLANO, as aggrieved employees
     pursuant to the Private Attorneys General   JUDGMENT
19   Act (“PAGA”),
20                Plaintiffs,
21         vs.
22   J.C. PENNEY CORPORATION, INC.,
     a Delaware corporation; J.C. PENNEY
23   COMPANY, INC., a Delaware
     corporation; and DOES 1 through 10,
24   inclusive,
25                Defendants.
26
27
28


                                              JUDGMENT
1    Ashley Allyn, SBN 254559
     aallyn@gibsondunn.com
2    Dustin G. May, SBN 279509
     dmay@gibsondunn.com
3    Gibson, Dunn & Crutcher LLP
     3161 Michelson Drive
4    Irvine, CA 92612-4412
     Telephone: (949) 451-3800
5    Facsimile: (949) 451-4220
6    Attorneys for Defendants J.C. Penney Corporation, Inc.
     and J.C. Penney Company, Inc.
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            JUDGMENT
      
      
1                                           JUDGMENT
2           1.     Judgment in this matter is entered in accordance with the terms of the
3    Order Granting Plaintiffs’ Motion for Approval of Settlement (the “Order”) (Dkt. 16)
4    and the Parties’ PAGA Settlement Agreement (“Settlement Agreement”) (Dkt. 11-1, Ex.
5    1).
6           2.     Pursuant to the terms of the Settlement Agreement, Plaintiffs’ proposed
7    class action claims (i.e., Plaintiffs’ First, Second, and Third causes of action), are
8    dismissed WITHOUT PREJUDICE.
9           3.     In all other respects, this Action is hereby dismissed WITH PREJUDICE.
10          4.     Pursuant to the terms of the Settlement Agreement, the Plaintiffs, all
11   Aggrieved Employees, and the State of California waive and forever discharge the
12   Released Parties from the Released Claims, as defined in the Settlement Agreement. See
13   Arias v. Superior Court, 46 Cal. 4th 969, 986 (2009).
14          5.     This Judgment shall be binding on the Plaintiffs, all Aggrieved Employees,
15   and the State of California.
16          6.     Neither this Judgment, the Settlement Agreement, any document referred
17   to herein, any exhibit to any document referred to herein, any action taken to carry out
18   the settlement, nor any negotiations or proceedings related to the settlement are to be
19   construed as, or deemed to be evidence of, or an admission or concession with regard to,
20   the denials or defenses of Defendant (or any settling party), and shall not be offered in
21   evidence in any proceeding against the Parties hereto in any Court, administrative
22   agency, or other tribunal for any purpose whatsoever other than to enforce the provisions
23   of this Order and Judgment.
24          7.     Without affecting the finality of the Judgment, the Court shall retain
25   exclusive and continuing jurisdiction over the above-captioned action and the parties for
26   purposes of enforcing the terms of the Settlement Agreement.
27
28
                                                  Page 1
                                                JUDGMENT
      
      
1           8.     Except as otherwise provided by the Settlement Agreement, each side shall
2    bear their own attorneys’ fees and costs.
3                                                    

4           IT IS SO ORDERED, ADJUDGED, AND DECREED.
5
6
7
8    Date February 14, 2019
                                                 Hon. James V. Selna
9
                                                 United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  Page 2
                                                 JUDGMENT
      
      
